DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 52-71 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,721,536. Although the claims at issue are not identical, they are not patentably distinct from each other because are broader in scope. 

For example,
Instant Application No. 17/409,372
U.S. Patent No. 10,721,536
52. (New) A method for presenting navigation options comprising: receiving a first user selection of an entity depicted in a first portion of a media asset;

 

 
1. A method for presenting navigation options comprising: generating for display a first portion of a media asset; receiving a first user selection of an entity depicted within the first portion of the media asset; accessing a database comprising a plurality of entries, wherein each entry is associated with an entity in the media asset; identifying, from the plurality of entries, an entry having an associated entity that matches the selected entity; retrieving, from the entry, a playlist of media asset portions, wherein the playlist includes media asset portions associated with the media asset;
in response to receiving the user selection, generating for display: (a) a transport bar for the selected entity, the transport bar comprising one or more regions, each of the one or more regions being associated with a respective one of a plurality of media asset portions associated with the entity, and (b) an indicator adjacent to the transport bar and comprising an identifier of the selected entity;
in response to receiving the first user selection, generating for display: (a) a transport bar for the selected entity, the transport bar comprising one or more regions, each of the regions being associated with a respective one of the media asset portions of the playlist of media asset portions, and (b) an indicator adjacent to the transport bar and comprising an identifier of the selected entity; 
receiving a second user selection of a region of the plurality of regions;
receiving a second user selection of a region of the plurality of regions;
and causing display of a second portion of the media asset associated with the entity in response to receiving the second user selection, the second portion of the media asset being a portion of the media asset associated with the selected region.
and generating for display a second portion of the media asset associated with the entity in response to receiving the second user selection, the second portion of the media asset being a portion of the media asset associated with the selected region.


Similarly, claims 53-71 correspond to claims 2-18 of the Patent.

Claims 52-71 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,128,924. Although the claims at issue are not identical, they are not patentably distinct from each other because are broader in scope. 

For example,
Instant Application No. 17/409,372
U.S. Patent No. 11,128,924
52. (New) A method for presenting navigation options comprising: receiving a first user selection of an entity depicted in a first portion of a media asset;



1. A method for presenting navigation options comprising: transmitting a media asset for display on a device; receiving a first user selection of an event type depicted within the media asset; retrieving identifiers of a subset of portions of the media asset, wherein each portion of the subset of portions is associated with the event type;
in response to receiving the user selection, generating for display: (a) a transport bar for the selected entity, the transport bar comprising one or more regions, each of the one or more regions being associated with a respective one of a plurality of media asset portions associated with the entity, and (b) an indicator adjacent to the transport bar and comprising an identifier of the selected entity;
in response to receiving the first user selection, generating for display: (a) a transport bar comprising one or more regions, each of the regions being associated with a respective one of the subset of portions of the media asset, and (b) an indicator adjacent to the transport bar and comprising an identifier of the selected event type, wherein the indicator identifies a type of activity represented in the subset of portions associated with the selected event type; 
receiving a second user selection of a region of the plurality of regions; 
receiving a second user selection of a region of the plurality of regions; 
and causing display of a second portion of the media asset associated with the entity in response to receiving the second user selection, the second portion of the media asset being a portion of the media asset associated with the selected region.
and transmitting for display on the device a portion of the media asset that is associated with the selected region.


Similarly, claims 53-71 correspond to claims 2-20 of the Patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Flint US-20120195573-A1, Yu US-20100275123-A1, and Jackels US-20140089423-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/Examiner, Art Unit 2424